Dixon, C. J.
We disagree with the circuit judge as to the effect of the evidence, and think it clearly shows a breach of the covenant. But the evidence is too indefinite and uncertain ■ for us to settle the amount of damages. Upon this point there is no direct proof. The damages should be shown by proving what the mill property, with the mill as it stood when Gale bought, was worth with the privilege of raising the water to the height named in the deed, and how much less it was worth with only the right to raise the water so as not to overflow or damage the lands of Brewster and Eowler. This is really a proper question to be submitted to the consideration of a jury.
By the Gourt. — -Judgment reversed, and cause remanded for further proceedings according to law.